ERVIN, Judge,
dissenting.
I dissent to the majority’s denial of rehearing on substantially the same grounds stated in my original dissent. Although I am not sure if it is the majority’s purpose to say in its opinion on rehearing that its reversal of the order on review did not address the issue of whether supplemental benefits can be terminated in the event of a partial lump sum advance, I will assume that the majority, by its deletion of the next to last paragraph of its original opinion, has chosen to leave that question open, and that it was nonessential to its decision.